Title: From George Washington to Samuel Washington, 22 September 1799
From: Washington, George
To: Washington, Samuel

 

Dear Sir,
Mount Vernon Sepr 22d 1799

Your letter, announcing the death of my Brother, came to hand last night. One from Colo. Ball, informing me of that event, arrived the evening before.
I very sincerely condole with your mother and the family on this occasion. But as death, in this case, was regular in its approaches; and evident, long before it happened; she, and all of you, must have been prepared for the stroke. Of course, though painful, it must have fallen much lighter on that account.
By this event, you have become the Guardian of your mother; and as it were, the father, of your fathers family; and by care, industry & sobriety will merit the appellation of one.
Your Aunt has been, and still is⟨,⟩ much indisposed, but unites in best wishes for yr mother—self—& family with your sincere frd and—Affectionate uncle

Go: Washington

